       Case: 4:20-cv-00042-SA-JMV Doc #: 9 Filed: 06/16/20 1 of 1 PageID #: 20




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

SHIRLEY ANN SCOTT                                                                PLAINTIFF

v.                                                CIVIL ACTION NO. 4:20-CV-42-SA-JMV

ANDREW SAUL,
Commissioner of Social Security                                                 DEFENDANT

                                  ORDER LIFTING STAY

       Before the Court is the Commissioner of Social Security’s Unopposed Motion to Lift

Stay [8]. For good cause shown, the Court grants the motion. The Commissioner is

ordered to file the certified transcript of the record and his Answer to Plaintiff’s complaint

within seven (7) days of entry of the Court’s Order lifting the stay.

       SO ORDERED this, the 16th day of June, 2020.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
